Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5, 6, 8-15.
The claims are not obvious over the prior art, and specifically the closest prior art of Park.

Park discloses laser welding jig  (140) for welding electrode leads of at least two battery cells (Park, “Description of Embodiments”, element 12, 4th page 7 lines from bottom; 5th page line 5) and at least one lead bus bar (11a) of a bus bar unit (11) that covers one side surface of the battery 5cells (Park, figs. 5-8)  , the laser welding jig comprising: a jig body (Fig. 3, jig body 141) configured to cover the bus bar unit during the welding; a plurality of welding slits (through holes 141a) spaced along a longitudinal direction of the jig welding jig body (fig. 3, slits through 141a, 142c, longitudinally spaced next to each other) so that the electrode leads (12a, fig. 2) and the at least one lead bus bar are exposed out of the jig body for the welding (fig. 3-4, & 7); and a plurality of bolt insert portions (fig. 3, holes for 142a in jig 141) provided between the plurality of welding slits, each of the plurality of bolt insert portions (fig. 3) 10and having at least one bolt insert hole.

Park, in the amended claims,  does not disclose, teach, or suggest. “a pair of lead adhering blocks provided at a rear surface of each of the bolt insert portions and configured to move away from each other in the longitudinal direction of the jig body so that the electrode leads are adhered to the lead bus bar.  Specifically, having the orientation specified as along the same longitudinal direction as the spacing of the slits makes this invention novel and not obvious that the blocks move in those directions allowing space for the bolts and lining up the leads.
While it is noted that many of the elements (a jig, a bolt, a battery for laser welding, etc.) are conventional in the art, it is the specific relationship between the elements that makes this invention novel and not obvious.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761